SLC black and white logo 2011.jpg [scil-20121231ex102323e16g1.jpg]

 

 

PROJECT ASSIGNMENT

 

This Project Assignment is issued under the Independent Contractor Services
Agreement (“Original Agreement”) dated August 14, 2007, between Scientific
Learning Corporation of Oakland, California (“SLc”) and School Executive
Consulting, Inc. of Dallas, Texas (“Contractor”).

 

Services to be performed: 

Under the direction of the CEO or the person to whom he delegates this role,
provide executive-level marketing and sales consulting services on a nationwide
basis, including but not limited to (1) activities nationwide directed toward
increasing the awareness about the Fast ForWord products and the research behind
the products and (2) assisting in the organization of a team of prominent
educational authorities in Texas to support SLC’s marketing and sales activities
in Texas under the direction of the Regional Sales Director. 

 

Time Period during which Services will be performed:

The term of this Project Assignment will begin January 1, 2013 and end December
31, 2013.

 

Fees for Services:    

SLC will pay Contractor a consulting fee of $3,000 per month.

 

Expenses:

SLC will also reimburse Contractor for reasonable travel, lodging, phone,
mileage and meal expenses incurred in connection with the performance of
services under this Agreement provided that Contractor has obtained prior
approval from Contractor’s principal SLC contact and submits verification of
such expenses as SLC may require. 

 

Payment Requirements:

SLC will pay Contractor the monthly consulting fee by the 15th of the applicable
month, without the need for invoice.  For expenses, Contractor shall invoice
SLC.  SLC will pay invoices within thirty (30) days of receipt.

 

Note:            This Project Assignment is governed by the terms of an
Independent Contractor Services Agreement in effect between SLc and
Contractor.  Any item in this Project Assignment which is inconsistent with that
Agreement is invalid.

 

 

 

 

 

Signed: /s/ Cheryl Leatherbury

 

/s/ Mike Moses

For Client Hiring Manager

 

For Contractor

 

 

 

Dated:   1-14-13

 

  1-11-13

 



 

--------------------------------------------------------------------------------